PER CURIAM.
Petitioners filed with the Administrator of Rent Control a petition for adjustment of the maximum rent ceiling of certain housing accommodations. The proceeding was under section 4 of the Emergency Rent Act.1 and after a hearing the examiner made findings .and recommended an order in accordance with section 8.2 The recommended order contained the usual notice that it would be deemed the order of the Administrator on its effective date (December 30, 1949) unless a request for a rehearing before the examiner under Rule 20 or for review by the Administrator under Rule 21 was filed prior to said effective date.
On December 29 the Administrator received from petitioners’ counsel a letter of protest against the recommended order, and on the same day petitioners. through their counsel filed in this court a petition for review of the “order of the Administrator of Rent Control.” The Administrator and the respondent have moved to dismiss the petition for review.
 The petition for review must be dismissed. There is no final order of the Administrator which can be reviewed. The recommended order of the examiner was merely tentative. Before its effective date petitioners filed their letter of protest. This letter was informal but its purpose was obvious. It complained that the proposed rent ceiling was inadequate and in effect asked the Administrator to review the proceedings and order a higher ceiling. We think it constituted an informal but adequate petition for review by the Administrator. The filing of it prevented the examiner’s recommended order from becoming effective. Thus, as said before, there is no final order of the Administrator subject to review by this court under section 9 of the Rent Act.3
*771The petition for review filed here is dismissed and the case is remanded to the Administrator with directions to review the recommended order of the • examiner' and take appropriate action thereon. .

. Code 1940, Supp. VII, 45-1604.


. Code 1940, Supp. VII, 45-1608.


.Code 1940, Supp. VII, 45-1609: